DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a method (claims 1-11 and 21-23), computer-readable medium (claims 12-17), and system (claims 18-20 and 24-25), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which fall under the abstract idea grouping of mental process (i.e., observation, evaluation, opinion and judgement, including using pen and paper as an aid) and organizing certain methods of human activity (i.e., teaching, instruction, interpersonal interaction). These include:  presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path; tracking the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path; evaluating a comparison between the trial spatial path to the benchmark spatial path; and providing real-time feedback during the tracking by presenting a visual effect separate from the target movement pattern, the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison; wherein presenting the visual display includes: generating a three-dimensional model of the target movement pattern; and displaying the three-dimensional model within a three- dimensional environment around the user; wherein the presenting the visual display includes presenting a three-dimensional target within the three-dimensional environment for the user to move a specified body part to during the attempt; wherein the three-dimensional target is a moving target configured to be presented as moving throughout the attempt; wherein audible language is not used when providing the real- time feedback; wherein providing the real-time feedback includes playing a sound, the sound representing a change to be made 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., using a sensor to track; using an immersive headset to display; using a non-transitory machine-readable medium including instructions, which when executed by a processor, cause the processor to perform operations to perform the steps above; using a system comprising: a display and processor to perform the steps above) are recited at a high level of generality with no details whatsoever defining the underlying functionality, which could be reasonably interpreted as 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited generically with no details whatsoever beyond identifying them by name to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) are examples of an insufficient showing of an improvement in computer-functionality, as is the case in the present application.  Thus, these limitations do not amount to significantly more (e.g., stating that something is performed by a processor, for example). Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept..  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-25 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9-12, 15-18, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by GEISNER (US 2010/0281432).  
Regarding claim 1, GEISNER teaches a method (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); tracking, using a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluating a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and providing real-time feedback during the tracking by presenting a visual effect separate from the target movement pattern, the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison (par. 0132; 0140-141; 0145: video feedback, which can be live, portrays the delta between the user’s actual position and the ideal position).
Regarding claim 12, GEISNER teaches a non-transitory machine-readable medium including instructions (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions), which when executed by a processor (par. 0024: processor), cause the processor to perform operations to: send, to a display for presentation, a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); track, using data received from a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluate a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and provide real-time feedback during the tracking by sending, to the display for presentation, a visual effect separate from the target movement pattern, the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison (par. 0132; 0140-141; 0145: video feedback, which can be live, portrays the delta between the user’s actual position and the ideal position).
Regarding claim 18, GEISNER teaches a system (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: a display to present a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); a processor (par. 0024: processor) to: track, using data received from a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluate a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and 43provide real-time feedback during the tracking by sending, to the display for presentation, a visual effect separate from the target movement pattern, the visual effect indicating a deviation of the attempt from the target movement pattern based on the comparison (par. 0132; 0140-141; 0145: video feedback, which can be live, portrays the delta between the user’s actual position and the ideal position).
Regarding claim 21, GEISNER teaches a method (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: presenting a visual display of a target movement pattern for a user to mimic, the target movement pattern including a benchmark spatial path (par. 0132; 0140; 0145: demonstration of a proper motion); tracking, using a sensor, the user during an attempt to mimic the target movement pattern, the attempt including a trial spatial path (par. 0039; 0132; 0140; 0145: using a capture device, the system displays the user’s motions.  This includes cameras and other sensors not shown); evaluating a comparison between the trial spatial path to the benchmark spatial path (par. 0132; 0140; 0145: system highlights any errors, based on a comparison of the users gesture to the proper gesture position); and providing real-time feedback during the tracking by playing a sound, the sound representing a change to be made to align the attempt to the target movement pattern (par. 0132; 0140-0141; 0145; 0151: voice over feedback, which can be live, could verbalize the errors or possible corrections for the user).
Regarding claim 24, GEISNER teaches a system (Abstract; par. 0005: systems, methods, and computer readable media for showing correct body positions) comprising: a display to present a visual 
Regarding claim 5, GEISNER further teaches wherein audible language is not used when providing the real- time feedback (par. 0141: visual feedback on a screen is one embodiment).
Regarding claim 6, GEISNER further teaches wherein providing the real-time feedback includes playing a sound, the sound representing a change to be made to align the attempt to the target movement pattern (par. 0132; 0140-0141; 0145; 0151: voice over feedback, which can be live, could verbalize the errors or possible corrections for the user).
Regarding claim 9, GEISNER further teaches wherein the visual effect indicates a change to be made to align the attempt to the target movement pattern (par. 0144: Instructional gesture data may comprise hints or small suggestions to the user's motion, and the hints may be expressed as an overlay in the game such that the game play continues uninterrupted while providing the instructional gesture data).
Regarding claim 10, GEISNER further teaches wherein the visual effect includes a change to a background color, a change to a background pattern, or a corrective arrow, corresponding to the change to be made to align the attempt to the target movement pattern (par. 0132; 0137; 0139; 0143; 0144: Instructional gesture data may comprise hints or small suggestions to the user's motion, and the hints may be expressed as an overlay in the game such that the game play continues uninterrupted while providing the instructional gesture data.  There may be arrows to indicate what needs to change).
Regarding claim 11, GEISNER further teaches wherein the visual display of the target movement pattern is instantiated by a visual skeletal three-dimensional model overlaid on the user (par. 0143: a corrected gesture animation 804, shown as a stick figure representation, is superimposed or overlaid over the user's visual representation).
Regarding claim 15, GEISNER further teaches wherein to provide the real-time feedback, the processor is further to play a sound, the sound representing a change to be made to align the attempt to the target movement pattern (par. 0132; 0140-0141; 0145; 0151: voice over feedback, which can be live, could verbalize the errors or possible corrections for the user).
Regarding claim 16, GEISNER further teaches wherein the visual effect indicates a change to be made to align the attempt to the target movement pattern (par. 0144: Instructional gesture data may comprise hints or small suggestions to the user's motion, and the hints may be expressed as an overlay in the game such that the game play continues uninterrupted while providing the instructional gesture data).
Regarding claim 17, GEISNER further teaches wherein the visual effect includes a change to a background color, a change to a background pattern, or a corrective arrow, corresponding to the change to be made to align the attempt to the target movement pattern (par. 0132; 0137; 0139; 0143; 0144: Instructional gesture data may comprise hints or small suggestions to the user's motion, and the hints may be expressed as an overlay in the game such that the game play continues uninterrupted while providing the instructional gesture data.  There may be arrows to indicate what needs to change).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 22 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over GEISNER.  
Regarding claim 7, 22 and 25, GEISNER teaches the elements above, but fails to further disclose wherein the sound includes a dynamic center of frequency between 2000 Hz and 5000 Hz.
However, Examiner takes OFFICIAL NOTICE that it was commonly known before the effective filing date of the present invention that human speech sounds are in the frequency range around 3000hz.  Thus, in providing voice-over feedback, as taught by GEISNER (par. 0141, 0151), it would have been obvious to one of ordinary skill in the art that the sound would be within the claimed range of frequency of  common human speech.
Claim(s) 2-3, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over GEISNER in view of MIRELMAN (US 2014/0276130 A1).  
Regarding claim 2, GEISNER teaches the elements above, but fails to further disclose wherein presenting the visual display includes: generating a three-dimensional model of the target movement pattern; and displaying the three-dimensional model, using an immersive headset, within a three-dimensional environment around the user.
Regarding claim 13, GEISNER teaches the elements above, but fails to further disclose wherein to send the visual display for presentation, includes: generating a three-dimensional model of the target movement pattern; and sending the three-dimensional model for presentation within a three-dimensional environment around the user, wherein the display is an immersive headset.
Regarding claim 19, GEISNER teaches the elements above, but fails to further disclose wherein the processor is further to generate a three-dimensional model of the target movement pattern; and wherein to present the visual display, the display is further to present the three- dimensional model within a three-dimensional environment around the user, wherein the display is an immersive headset.
Regarding claim 3, GEISNER teaches the elements above, but fails to further disclose wherein the presenting the visual display includes presenting a three-dimensional target within the three-dimensional environment for the user to move a specified body part to during the attempt.
Regarding claim 14, GEISNER teaches the elements above, but fails to further disclose wherein to send the visual display includes sending a three-dimensional target within the three-dimensional environment for the user to move a specified body part to during the attempt.
Regarding claim 20, GEISNER teaches the elements above, but fails to further disclose wherein to present the visual display, the display is further to present a three-dimensional target within the three-dimensional environment for the user to move a specified body part to during the attempt.
Regarding claim 4, GEISNER teaches the elements above, but fails to further disclose wherein the three-dimensional target is a moving target configured to be presented as moving throughout the attempt.
Regarding claim 8, GEISNER teaches the elements above, but fails to further disclose presenting, before the attempt to mimic the target movement pattern, a target for the user to hit during the attempt, and removing the target from view before the user begins the attempt.
Regarding claim 23, GEISNER teaches the elements above, but fails to further disclose presenting, before the attempt to mimic the target movement pattern, a target for the user to hit during the attempt, and removing the target from view before the user begins the attempt.

However, MIRELMAN teaches a related training method and system for providing feedback to a user which relies on virtual reality tools, including a virtual reality headset display, to present situations to the user, wherein a user’s patterns of movement are monitored and appropriate feedback is provided through the virtual reality environment while the user is immersed in the VR environment, thus taking it from the one-dimensional "safe" and artificial medical exam into a more complex multidimensional and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715